Citation Nr: 0426531	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  00-24 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

The propriety of an apportionment paid from April 1, 1998 to 
December 25, 1999.


(The claims for entitlement to service connection for heart 
and psychiatric disorders, entitlement to a total disability 
rating due to individual unemployability (TDIU), entitlement 
to vocational rehabilitation benefits, and entitlement to 
clothing allowances for the years 1996, 1997 and 1998 will be 
addressed in separate decisions under separately assigned 
docket numbers.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from August 1974 to January 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which apportioned amounts of the veteran's compensation 
check to S.M.W. on behalf of his child.  In December 2003, 
the veteran appeared and testified in Washington, D.C., 
before C.W. Symanski who is the Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing, and to 
render a final determination in this case.  38 U.S.C.A. 
§ 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
contesting parties if further action is required on their 
part.


REMAND

The veteran has appealed the RO's decision to award of 
apportionment of $125 per month to S.M.W. on behalf of his 
child.  He claims that he was not properly advised of the 
apportionment request, and that the apportionment award 
itself was improper as he was already paying support to the 
child through the Department of Human Services.  The 
apportionment of compensation has been discontinued, but the 
veteran has questioned the propriety of the apportionment 
paid from April 1, 1998 to December 25, 1999.  He has 
recently clarified that he seeks reimbursement of the funds 
withheld from his VA compensation benefits directly from 
S.M.W.  Under the veteran's theory, S.M.W. is potentially 
liable for monetary reimbursement of funds. 

An apportionment claim is a contested claim under VA 
regulations, and a determination that an overpayment of VA 
benefits was rendered to S.M.W. would directly affect her 
financial status.  In March 2000, the RO initially determined 
that the contested procedures needed to be applied in the 
case, but S.M.W. but has not been apprised of the veteran's 
appeal.  The Board cannot review the claim until the RO has 
provided S.M.W. due process under the special procedures for 
simultaneously contested claims under 38 C.F.R. § 19.100.

On remand, the RO should provide both contesting parties with 
notice which meets the requirements of both 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159(b) (2003).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO should provide S.M.W. with 
copies of all correspondence concerning 
the apportionment claim, the statement of 
the case, the supplemental statements of 
the case, and the veteran's substantive 
appeal in accordance with the provisions 
of 38 U.S.C.A. § 7105(b) and 38 C.F.R. 
§§ 19.100, 19.101 and 19.102.  S.M.W. 
should be afforded an appropriate period 
in which to respond.

2.  The RO should provide both contesting 
parties with notice which meets the 
requirements of both 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2003).  The RO must also review the 
claims file and ensure that any additional 
notification and development action 
required by 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 38 C.F.R. 
§ 3.159(b) are fully complied with and 
satisfied.

3.  Thereafter, the RO should 
readjudicate the claim of the propriety 
of an apportionment paid from April 1, 
1998 to December 25, 1999.  The RO should 
notify the contesting parties of its 
decision in accordance with the 
provisions of 38 U.S.C.A. § 7105(b) and 
38 C.F.R. §§ 19.100, 19.101 and 19.102.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  Neither the veteran or S.M.W. 
need take any action until otherwise notified, but either may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law to both parties.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




